Citation Nr: 1611907	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-13 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a back injury (also claimed as a thoracolumbar and upper back injury).

2.  Entitlement to service connection for lumbar degenerative arthritis, lumbar strain, grade one L4-L5 spondylolysthesis, and degenerative disc disease of the lumbar spine (a back disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1967 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) located in Decatur, Georgia.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision, in pertinent part, denied service connection for a back disability on the basis that there was no objective evidence showing chronic residuals related to service and that a back disability was neither incurred in nor caused by service.

2.  The Veteran attempted to reopen the claim and the most recent prior final denial is an unappealed October 2009 rating decision.

3.  The Veteran did not appeal the October 2009 rating decision after being notified of appellate rights, and no additional new and material evidence was received within one year of the decision.

4.  The evidence received since the October 2009 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a back disability, namely, a relationship to service on a presumptive basis for a chronic disease, so raises the possibility of substantiating the claim of service connection for a back disability.

5.  The Veteran sustained a back injury in service while his truck ran over a landmine in the Republic of Vietnam.

6.  Symptoms of lumbar spine arthritis were not chronic in service.

7.  Symptoms of lumbar spine arthritis have been continuous since service separation.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision, denying the application to reopen service connection for a back disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability, to include lumbar degenerative arthritis, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The application to reopen a claim of entitlement to service connection for a back disability and service connection for a back disability have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes adjudicated herein, no conceivable prejudice to the Veteran could result from this decision, and further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening of Service Connection for a Back Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

In an August 2007 rating decision, the RO denied service connection for a back disability on the basis that there was no objective evidence showing chronic residuals related to service and that a back disability was neither incurred in nor caused by service.  The evidence before the RO at the time of the August 2007 rating decision consisted of service personnel and treatment records, and post-service VA and private treatment records.

The Veteran attempted to reopen service connection.  An October 2009 rating decision continued the denial of service connection for a back disability, finding that the evidence submitted was not new and material.  At that time, the evidence before the RO (in addition to that already of record as listed in the August 2007 rating decision) consisted of VA treatment records revealing a diagnosis of moderate lumbar spine arthritis.  The Veteran was notified of that rating decision and was provided notice of procedural and appellate rights that same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional new and material evidence was received within one year of the October 2009 notice.  In this regard, while additional VA treatment records were received in September 2010 (within one year of the October 2009 notice), the records are largely redundant of the evidence before the RO at the time of the October 2009 rating decision (i.e., complaints of back pain and a diagnosis of lumbar spine arthritis), so are not material evidence that requires readjudication.  See 38 C.F.R. § 3.156(b).  For these reasons, the October 2009 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Evidence received since the October 2009 rating decision (last final disallowance) includes VA treatment records, a VA examination report dated in November 2010, and the Veteran's testimony during the September 2015 Videoconference Board hearing.  The Veteran's statements, VA treatment records, and VA examination are new because they have not been previously submitted.

This evidence is also material because it pertains to the basis for the prior denial, that is, a relationship (or nexus) between the current back disability and service, and pertains to a presumptive basis for a chronic disease, and raises a reasonable possibility of substantiating the claims.  Specifically, the Veteran testified that he had back problems (pain) after the injury sustained when his truck ran over a landmine and that he had continuous back pain since service.  See Hearing Transcript at 10.  In this regard, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a back disability.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for a back disability is adjudicated below.

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Lumbar strain, grade one L4-L5 spondylolysthesis, and degenerative disc disease are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that the back disability is related to service, specifically, from a back injury while his truck ran over a landmine during service.  As the Board is granting service connection based on presumptive service connection for a chronic disease (adjudicated below), the additional theory of direct service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the direct service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides "questions" of law or fact).

After a review of all the evidence, the Board first finds that the Veteran sustained a back injury during service.  The Veteran contends that the back injury occurred when his truck ran over a landmine while he was stationed in the Republic of Vietnam.  A May 23, 1970 service treatment report indicates that the Veteran complained of back pain when his truck hit a mine five days prior.  At that time, the Veteran reported that the back has persisted to hurt.  The impression was a back strain.  A May 30, 1970 service treatment record indicates that the Veteran had trauma to the lower back approximately 12 days prior.  The Veteran continued to have back pain.  Upon physical examination, there was swelling to the L1 and L4 vertebrae and mild tenderness to palpation.  X-rays taken at that time were within normal limits.  The impression was a mild contusion to the lower back.  A June 1970 service treatment record revealed that the back showed some improvement, but the Veteran still had mild discomfort and the swelling persisted.

The Board next finds that the evidence of record demonstrates that the Veteran has currently diagnosed lumbar degenerative arthritis, lumbar strain, grade one L4-L5 spondylolysthesis, and degenerative disc disease of the lumbar spine.  See November 2010 VA examination report.  

Service treatment records weigh against a finding of chronic symptoms of lumbar arthritis.  After June 1970, the service treatment records are absent for complaints, treatment, or diagnosis of a back disability.  In the December 1971 separation examination, the Veteran reported that he is in "good health."  Such evidence weighs against a finding of chronic lumbar arthritis symptoms during service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).

The Board further finds that the evidence of record is at least in equipoise as to the finding that the Veteran had continuous symptoms of lumbar arthritis after service separation.  The evidence that weighs against the claim includes that, following service separation in February 1972, the evidence of record shows no complaints, diagnosis, or treatment for a back disability until 2006.  The absence of post-service findings, diagnosis, or treatment for over three decades after service is one factor that tends to weigh against a finding of continuous back disability symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

The evidence in support of the Veteran's claim includes the Veteran's own statements.  In VA treatment records, the November 2010 VA examination report, and particularly during the September 2015 Videoconference Board hearing, the Veteran has consistently contended that he had back pain after the injury sustained when his truck ran over a landmine and that he had continuous back pain since service.  See Hearing Transcript at 10.  With regard to the Veteran's assertion that symptoms of a back disability began during active duty and that he has continuously had those symptoms following service, the Board finds that the Veteran is competent and credible to report the onset of symptoms of a back disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the 

presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-470 (finding lay testimony competent when it concerns features or symptoms of injury or illness); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As such, the Board will resolve reasonable doubt to find that the Veteran had continuous back disability symptoms since service, thus meeting the 38 C.F.R. § 3.303(b) criteria for presumptive service connection.

In this case, the Veteran sustained an injury in service resulting in back pain, and he reported that he has experienced those same symptoms continuously since service separation.  See 38 C.F.R. § 3.303(b) (if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection).  The same symptoms formed the later diagnosis of lumbar degenerative arthritis.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  The Board acknowledges the November 2010 VA opinion regarding the claimed back disability and finds that it has limited probative value in light of the Board's finding of continuous lumbar degenerative arthritis 

symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for a back disability of lumbar degenerative arthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received, the appeal to reopen service connection for a back disability is granted.

Service connection for a back disability is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


